               Case 1:19-cv-01034-PAE Document
               Case 1:19-cv-01034-PAE Document 40
                                               41 Filed
                                                  Filed 05/20/20
                                                        05/21/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 2
                                                                           2

TANENBAUM KEALE LLP
Attorneys at Law
                                                                                            Dennis E. Vega
                                                                                            dvega@tktrial.com
                                                                                            973.820.1136
                                                           May 20, 2020


      VIA ECF

      Honorable Paul A. Engelmayer, U.S.D.J.
      United States District Judge
      Thurgood Marshall
      United States Courthouse
      40 Foley Square, Courtroom 1305
      New York, New York 10007

             RE:   Paroni, Elodie & Est. of Eugene v. Alstom SA, et al.
                   Civil Action Number: 1:19-cv-01034-PAE

      Dear Judge Engelmayer:

             As you know, we represent defendant Alstom SA in the above-referenced matter.
      Pursuant to Rule 1.E of your Individual Rules and Practices in Civil Cases, we write to
      request an extension of the deadlines outlined in the Court’s Order, dated March 3, 2020
      (Doc. No. 37), which were subsequently extended by the Court on April 7, 2020, granting
      plaintiff’s request for an adjournment (Doc. No. 39). In light of the fact that the COVID-
      19 shutdown has lasted longer than most of us has expected, and given that my client,
      Alstom SA, is based in France, and France was shutdown on March 14, 2020 and only
      recently allowed certain businesses to re-open on May 11, 2020, we ask that the Court
      grant our request to extend the deadlines as follows:

                             Original Dates per         Current Dates per             Proposed New
                             Court Order (Doc.          Plaintiff’s Request           Dates
                             No. 37)                    (Doc. No. 39)
        Complete             May 4, 2020                June 3, 2020                  July 10, 2020
        jurisdictional
        discovery
        Plaintiff to advise May 11, 2020                June 10, 2020                 July 17, 2020
        court if continuing
        action in the SDNY
        Alstom SA to file its May 25, 2020              June 24, 2020                 July 31, 2020
        motion to dismiss
        for lack of personal
        jurisdiction



                                                          t 973.242-0002 | f 973.242.8099
                                    Three Gateway Center, 100 Mulberry Street, Suite 1301
                                                                Newark, New Jersey 07102
                                                                       www.TKTrial.com


                             NEW JERSEY | NEW YORK | PENNSYLVANIA | WASHINGTON
            Case 1:19-cv-01034-PAE Document
            Case 1:19-cv-01034-PAE Document 40
                                            41 Filed
                                               Filed 05/20/20
                                                     05/21/20 Page
                                                              Page 2
                                                                   2 of
                                                                     of 2
                                                                        2




 Plaintiff’s            June 8, 2020           July 8, 2020           August 14, 2020
 Opposition
 Alstom SA Reply        June 15, 2020          July 15, 2020          August 21, 2020

        By way of background, Plaintiff’s counsel served written discovery on Alstom SA
on April 3, 2020, during the COVID-19 shutdown period in both New York and France.
Alstom SA’s responses are due tomorrow on May 21, 2020, after plaintiff’s counsel
graciously gave us a seven-day extension, and then a ten-day extension to respond.
Unfortunately, since plaintiff’s counsel served the discovery requests on April 3, 2020, we
have not been able to reach our Alstom SA contact in Paris. We have reached out through
other channels to locate an alternate Alstom SA contact, but admittedly, we have not been
able to communicate with our Alstom SA’s contact, or their replacement. Alstom SA will
also need an extension to serve its responses to written discovery to June 10, 2020.
Putting aside the extension to respond to discovery given to us by plaintiff’s counsel, this
is Alstom SA’s first request for an extension of time to the Court.

       I have reached out to plaintiff’s counsel who consents to the proposed dates.

       Accordingly, we ask that the Court extend the deadlines as follows:

       1. Alstom SA to respond to jurisdictional discovery by June 10, 2020;
       2. Complete jurisdictional discovery by July 10, 2020;
       3. Plaintiff to advise court if continuing action in the SDNY by July 17, 2020;
       4. Alstom to file its motion to dismiss for lack of personal jurisdiction by July 31,
          2020;
       5. Plaintiff’s opposition by August 14, 2020;
       6. Alstom’s reply by August 21, 2020.

       We appreciate the Court’s time and consideration in this matter, and are available
at the Court’s convenience if the Court requires additional information.

                                                 Respectfully,


                                                 TANENBAUM KEALE LLP


                                                 Dennis E. Vega
                                                 Dennis E. Vega
                                            Granted. The Court will adopt the schedule proposed
CC:    Plaintiff’s Counsel (via ECF)        by counsel. The Court hopes counsel and their families
                                            are safe and well during this challenging time.

                                             SO ORDERED.

                                                              
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
                                        Page 2 of 2
                                           May 21, 2020
